Title: To Benjamin Franklin from Ingenhousz, 15 August 1783
From: Ingenhousz, Jan
To: Franklin, Benjamin


          
            Dear Friend
            Vienna Aug. 15th. 1783.
          
          I wrote to you a note some weaks ago to
            accompany the request of mr. Veinbrenner, which you allready had granted. His
            commissionary is allready gone to Hamburg and will set out with the first vessel for
            Philadelphia, waiting only for the introductory lettres you promish’d— Your last was
            dated may 16th, of Which I first recieved the copy. Reciev my thanks for the medal,
            which was much and justely admired— I recieved this days a lettre from mr. Le Roy dated
            juin 9th by which I am rejoiced to see you continue in good health— However strongly the printer of my book, Didot le jeun, promis’d to work close at the printing of it, he does not perform
            it; so that it may possibly become a posthumus work. This is vexing to the utmost. The
            german translation of it is allready nearly sold out. Mr. le Begue says he does what he
            can to press the printer. I thank you for the leave of dedicating it to you, of which I
            am proud— I doe not think it probable
            that one of my letters to you could have been lost, as it went thro the hands of mr.
            Brantzen. I think reather you may have forgot it or misled.— I have red an extract of
            our common Friend Sir john Pringle’s biography by Dr. Kipi, his theological Friend, who
            contributed the most to fix his anxious mind upon Socinianisme as being in his opinion
            the most rational and the only good religion. His caracter seems to me drawn in a
            masterly way. You and I are good judges of it— In collecting what philosophical anecdotes I
            possess of you, I find it difficult, how to comply with your request of not mentioning
            your name in the paper you adressed to me on father Barletti’s work. I can not, consistent with the rules of equity
            and veracity, give it for my own, and even less for a performance of an anonimous
            author; for than your name would be equaly gessed, and it would have some appearence of
            mystery. As it is written in a Very polite, and at the same time very modest stile it
            can’t hurt any one, and therefore you would oblige me to withraw your request and give
            me leave to publish it as it is. The notes, which I will add to it, will be what I wrote
            to you about my perfectely imitating the effect of the lightning at Cremona by a strong
            electrical explosion. Father Barletti
            him Self will recieve it with pleasur. It will give him a new
            specimen of putting explications of natural phenomena in a clear and obvious light. He
            is very far from being a clear headed philosopher. All his writing are nearly as dark,
            diffuse and perplexed as those of Father Beccaria. They vex and tire the readers mind, without
            clearing up the difficulty. I have observed, that those who extol’d the most their
            works, had in reality not had the courage to goe thro them— If you should remember some
            particularities about the circonstances and consequences of the two electrical
            explosions, by which you was hit by accident, and struk to the ground, you would oblige
            me to communicate them to me, as I doe not find them in your works. As the effect of a Similar stroke by which I was
            struk, was followed by some remarcabel particularities I should like to compare them
            which those you have experienced. The jarr, by which I was Struck, contained about 32
            pints, it was nearly fully charged when I recived the explosion from the Conductor
            supported by that jarr. The flash enter’d the corner of my hat. Then, it entred my fore
            head and passed thro the left hand, in which I held the chaine communicating with the
            outward Coating of the jarr. I neither saw, heared, nor feld the explosion, by which I
            was Struck down. I lost all my senses, memory, understanding and even sound judgment. My
            first Sensation was a peine on the forehead. The first object I saw
            Was the post of a door. I combined the two ideas togeather and thaught I had hurt my
            head against the horizontal piece of timber supported by the postes, which was
            impossible, as the door was wide and high. After having answered unadequately to some
            questions, which were asked me by the people in the room, I determin’d to go home. But I
            was some what surprised, that, though the accident happened in a hous in the same street
            where I lodged, yet I was more than two minutes considering whether, to go home, I must
            go to the right or to the left hand. Having found my lodgings, and considering that my
            memory was become very weak, I thaught it prudent to put down in writing the history of
            the case: I placed the paper before me, dipt the pen in the ink, but when I applyed it
            to the paper, I found I had entirely forgotten the art of writing and reading and did
            not know more what to doe with the pen, than a savage, who never knew there was such an
            art found out. This Struck me with terror, as I feared I should remain for ever an
            idiot. I thaught it prudent to go to bed. I slept tolerably well and when I awaked next
            morning I felt still the peine on the forehead and found a red spot on the place: but my
            mental faculties were at that time not only returned, but I feld the most lively joye in
            finding, as I thaught at the time, my judgmement infinitely more acute. It did seem to
            me I saw much clearer the difficulties of every thing, and what did formerly seem to me
            difficult to comprehend, was now become of an easy solution. I found moreover a
            liveliness in my whole frame, which I never had observed before. This experiment, made
            by accident, on my self, and of which I gave you at the time an account, has induced me
            to advise some of the London mad-Doctors, as Dr. Brook, to try a similar experiment on mad men, thinking
            that, as I found in my self my mental faculties improoved and as the world well knows,
            that your mental faculties, if not improoved by the two strooks you recieved, were
            certainly not hurt by them, it might perhaps become a
            remedie to restore the mental faculties when lost: but I could never persuade any one to
            try it. I should like to know allso,
            whether the clok of your invention, showing hours, minutes and seconds by three weels
            only, has been publish’d as your invention, and whether you think it my [may] be publish’d
            now. If you give me leave, I will add to it the idea mr. whitehurst gave us at
              Derby, who to prevent the pendulum
            becoming shorter by Cold and longer by heat, by suspending the superior flexible part of
            it from an iron rod standing behind it, which, by extending or contracting in the same
            ratio as the pendulum, carries it higher or lower in proportion. I get it executed here.
            If you Could furnish me with some farther reflexions on this head it would be a
            satisfaction to me and an advantage to the public.
          What doe you think of publishing allso, the philosophical curiosity of the globe,
            formed as an earth globe, swimming in a large glass globe filled with water and æther,
            and having two magnets, within it and one in the pedestal to keep the globe in the
            center and preventing it from swimming to the sides?
            I remember I heard you more than once speak of an
            easy why of finding the different gravity of bodies in the time of the Conjunction of
            different planetes or of the sun and moon, by means of a spiral elastic wire, at whose
            end should hang a whight. I doe not recollect enough the manner of Constructing Such
            Contrivance to be able to describe it in a clear way. Would you be soo good as to
            furnish me with some hints about it?
          You have certainly concieved some more new ideas regarding Nature’s laws, which it
            would be a pity to be lost to philosophy. It is not common in philosophers to possess an
            inventive genius. Those who have it live seldom to an age, in which the judgment has
            become to its full vigour. You live to such an age. It would be a pity your ideas should
            sink with you into the grave. If some of them should return to your mind, pray, make a
            note of them.
          If to the above articles, and Such as you may still furnish me with, I could add those
            reflexions you begun to work at, about chimneys; and some few, which I may recollect, or
            I may find in your lettres, I could present the public with a set of usefull notions
            from a man, whose memory will be everlasting, and I would have some share in the merit
            of having saved them from being lost— Pray, in some leasure hours, subtracted from the
            whimsical potilical world, take now and than a trip again into the world of Nature. In
            the one you served your country, but in the other mankind— I wish for nothing more than
            to see you once more. I want only, to come over, more courrage than I have, to ask leave
            from my imp. master. If we goe here to
            war with the Turks, we will very likely have soon the Plague here. The foreign ministers and many people are alarm’d at the danger of this
            dreadfull calamity; the more so, as it is ordred no more to open at the frontiers the
            letters coming from the easteren countries or to Smoak them; as some folks have inspired our Prince with a
            belive, that the plague can not be conveyed by a letter; for, say they, if this was
            possible, all other nations, to which such letters are dayly conveyed without being
            Smoaked and purifyed, would constantely have the plague among them. Some people would
            perhaps suspect those men, who are the advisers of so extraordinary a resolution, in the
            very time of the plague raging all over the turkish dominions, to be gained by the
            Ottomans, whose policy it has allways be to send the plague to their ennemies.
          One may now soon exspect, that the quarantaine, till now so strictely observed, and
            with so good a succes, will soon be taken away allso, as it would be strenge to belive,
            that a lettre, written by a man labouring under the plage or of having its infection
            about him Could not Convey the Contagion, and to apprehend at the same time that a
            living man Coming thro the open air from Constantinople to Vienna or Belgrade, could
            still keep the poison about him without being himself affected by it. This believe that
            a lettre sealed up can convey no contagion, seems to me as extravagant as would be a
            believe that, among all the wearing appearel of a traveller, his nightcap only must
            necessarily be excepted of conveying this contagion. Not long ago my brother in law
            recieved a lettre from the Archipel written by a traveller labouring actualy under the
            plague but being nearly out of danger. He should have shuddred in reading it, if the
            lettre had not been opened at the frontiers (as it has been an invariable custom since a
            long while), and tho roughly perfumed; which is done by burning brimstone, juniper wood,
            myrrha, succinnan(?) &c. By the want of those salutary precautions, the plague used
            to break out at least every 10 years here or there in Europe in the
            former centuries. Whole Europe is now again in the same danger, as allmost all the
            Correspondence by letters from Alappe, Egypt and all those Countries, which are so often
            infected by the pestilential contagion, goes over Belgrade. I find now written upon all
            letters these dreadfull words, netto di fori, sporco di
              dentro, which strikes every one
            with terror, who recieves them. Many people who are much about the Souverain, approove
            of this extrordinary and erroneous opinion, thinking probably that nothing pleases more
            a great man than to approove of his opinions. If the plague will thus be carried into
            the French dominions, your American brethren may take by times salutary means to prevent
            this calamity passing the ocean. If you should hear speaking about this affaire, as you
            may likely, when the terror will spread thro Europe, I begg that my name be not
            mentioned. Writers on the plage give incontestable prooves that the plage has been
            communicated by parcels, boxes, and letters sealed or shut up during several years. The
            Contagion of the small pox is of the same nature.
          Some weaks ago, Lady Dowager Penn wrote a lamentable letter to the Princess dowager of
              Lichtenstein, (who has allways shown
            me civilities and frienship) in which she complains of the hardship of finding her
            husband’s possessions confiscated; and I belive she has endeavoured to find here some
            high protection or recommendation to mitigate her fate. If the Emperour’s protection or
            recommendation has been Sollicited, I should find it not unreasonable; but you will be
            surprised, that the Princess of Lichtenstein applyed to me, asking me in the most
            pressing way my endeavours, to obtain from you a recommendation in behalf of Lady Penn.
            I told her it was unbecoming in me to trouble you about Such thing, and that even you
            yourself could be of little use in the case, as those confiscations are made by the
            legislature in the Country it Self. As I Could by no means persuade her of the inutility of fulfilling her request, I was obliged, if I would not break with her,
            to promish her to write you in her name, and to sollicite your intercession. She has,
            she says, the highest opinion of your humanity and your moderation which you publikely
            show’d in recommending to congress the fate of all the Loyalistes. To Content her about
            me, I begg only to write in a line or two in your lettre some thing, I may Show her,
            that I may not be Suspected of having not fulfilled what I promis’d. You know the
            delicacy of people of superior rank. Remember what jule Cæsar say’d when king Ptolomie
            did send him the head of Pompeus as a compliment, when he arrived in Ægypt, after the
            battel of Pharsales.
          
            Aufer ab aspectu nostro funesta, Satelles!,
            Regis donæ tui . . . . . . . . . . . . . . . . . . . .
            . . . . . . . . . . . . . . . . . . . . . unica belli
            Præmia civilis, victis donare salutem,
            perdidimus. Lucanus
          
          I recieved as yet no answer from Sam. Wharton, nor any satisfactory account from mr.
            Coffyn of Dunkerque. However, as I understood from former informations of mr. Coffyn,
            that our goods were disposed of to a handsome profit, and
            as I can not believe that mr. wharton, a Senator of your Congress, a man of great worth
            and property, could become an infamous Sharper, I doe still expect getting Soon Som
            returns thro your hands. If they Should
            arrive, I should like to know your advise, whether I could not employ the money to a
            good intrest on Some American loans or in purchassing som peace of land in Mary land or
            near Philadelphia, which could be let out to advantage, on purpose to secure me some
            things in the new world if Common sense should fly from the old world. I can not believe
            what newspapers spread through Europe, that the American people are unwilling to contribute any thing to support public credit: tho I may very well
            believe, that your ennemies will not cease artfully fomenting dissensions, distress, and
            anarchy, to bring you back to your old rulers.
          I am very respectfully your most obedient humbl servant and affectionate friend.
          
            J. Ingen Housz 
          I beg the favour to forward the inclosed by the penny post as
              soon as possible
            To his Excellency Benj. Franklin a Passy
            
         
         
          Endorsed: Aug. 15. 83.
        